DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowance
	II.	Claims 1-20 are allowed.

Reasons for Allowance
III.	The following is an examiner’s statement of reasons for allowance: 
The closest prior art found is Rasanen (US 2018/0035360 A1) and Wang et al. (US 2020/0169610 A1).
Rasanen provides procedures that enable a user and/or user equipment (UE) to limit access to mobile edge computing (MEC) services and/or applications only, or to MEC services and a limited set of services and/or applications offered via a core network (see paragraph [0026]), wherein the UE may request a service and/or application with respect to local mobile edge computing services or mobile edge computing services (see paragraph [0054]), the UE may further indicate a request to limit access to mobile edge computing services and/or applications only or to limit access to mobile edge computing services and/or applications and at least one of a limited set of core network services (see paragraph [0055]); and also including identifying at least one requested mobile edge computing service with the alt least one user equipment request (see paragraph [0057]).
Wang teaches a multi-access edge computing cloud server MEC receiving a service request from a terminal device (see paragraph [0019]), the service request can be for a service including the terminal device accessing a movie, opening a Facebook application, or opening a communication software (see 
Claim 1 is allowed because Rasanen and Wang do not teach a method for optimizing processing of application requests, the method comprising: identifying, by the UE, whether the received at least one application request is multi-access edge computing (MEC) enabled; deciding, by the UE, a processing mode for the received at least one application request based on the received at least one application request being MEC enabled, wherein the processing mode is decided using at least one of the MEC and local computing; and performing, by the UE, at least one action based on the processing mode decided for the received at least one application request.
Claims 2-11 are allowed based on their dependence on allowed independent claim 1.
Claim 12 is allowed because Rasanen and Wang do not teach a user equipment (UE) comprising: a memory; and a controller coupled to the memory and configured to: identify whether the received at least one application request is MEC enabled; decide a processing mode for the received at least one application request based on the received at least one application request being MEC enabled, wherein the processing mode is decided using at least one of MEC and local computing; and perform at least one action based on the processing mode decided for the received at least one application request.
Claims 13-20 are allowed based on their dependence on allowed independent claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record is considered pertinent to applicant's disclosure.
Lassoued et al. Pub. No.: US 2020/0249039 A1 discloses planning vehicle computational unit migration based on mobility prediction including a mobile edge clouds (MEC) computing environment, wherein when one or more of the UE service request arrives at the edge network, one or more edge devices check whether the requested application or service is available locally, or whether it can be launched locally using local resources (see Lassoued, paragraph [0071]).
Sebella et al. Patent No.: US 10,100,495 B1 discloses a multi-access edge computing (MEC) service provision based on local cost measurements including an apparatus for a multi-access edge computing (MEC) system that may receive from a UE, a request for a service to be provided to the UE, the service may be allocated based on policy related to a cost for a service provider to provide the service (see Sebella, abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/BRANDON J MILLER/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        
June 14, 2021